DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 8-14, and 17-22 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art cited fails to render obvious wherein the step of building the virtual simulation scene corresponding to the actual scene comprises: obtaining setting factors in the actual scene, wherein the setting factors comprise an environmental factor, an object factor, and an illumination factor; building the virtual simulation scene corresponding to the actual scene according to the environmental factor and the object factor; and performing a graphics rendering on the virtual simulation scene according to the illumination parameter; and wherein after the step of collecting the one or more two-dimensional images in the virtual simulation scene and the ground truth object data associated with the one or more two- dimensional images using the view frustum corresponding to the one or more preset view angles, further comprising: performing randomization processing on the virtual simulation scene through structural scene randomization, wherein the randomization processing is based on at least one of global variables, a motion trajectory of a robot, a movement degree-of-freedom of the virtual camera with respect to the robot, and appearance of different moving objects along a body motion trajectory of the robot; and re-collecting the one or more two-dimensional images in the virtual simulation scene and the ground truth object data associated with the one or more two-dimensional images.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/         Primary Examiner, Art Unit 2616